DETAILED ACTION
This Office action is in response to the amendment filed on 13 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Response to Arguments
Applicant's arguments filed 13 August 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see the Remarks at p. 7, 2nd full paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, claim 1 merely uses the broad term “a voltage converter circuit” without further structural detail. Particular implementations of a voltage converter circuit from the specification, or specific manners of using such to perform the claimed function of extracting the DC component, are not explicitly recited and thus do not define the scope of the claim.
The claims must be given their broadest reasonable interpretation that is consistent with the specification; however, limitations from the specification are not read into the scope of the claims. See MPEP 2111.
In the case of Cope, the control circuit block 7 as depicted in various figures can be considered as embodying the claimed voltage converter circuit. As Applicant points out in the Remarks, the circuit 7 contains the measurement circuitry for extracting the DC component from the power line.
Further, as cited in the rejections and shown in various figures of Cope (such as Figs. 5, 6), this control circuit 7 incorporates an H-bridge voltage converter, very similar or the same as that described in Applicant’s specification. As such, it is reasonable to refer to the circuit 7 as a voltage converter circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope et al. (US 2004/0196675; “Cope”).
In re claim 1, Cope discloses an apparatus (Figs. 1-6 and 8) to eliminate a direct current (DC) component of a power line carrying an alternating current (AC) (see Title, Abstract, [0009]-[0011]) comprising: a voltage converter circuit (e.g., 7, 9, 18, 19, 13, and/or 103 in various of the cited figures) configured to extract the DC component from the power line ([0026]; and a DC elimination circuit (3, 13, 11) configured to consume energy of the DC component extracted by the voltage converter circuit to eliminate the DC component from the power line ([0026], [0028], [0031], [0032] the converter provides an offset current to generate an offset flux in the transformer, thus consuming the extracted DC component through cancellation).
In re claims 2-4, Cope discloses wherein the voltage converter circuit is configured to extract the DC component on the power line as a piecewise sinusoidal ripple voltage at a line frequency of the AC of the power line (see blocks 40/41 in Fig. 6; [0029] – the sensor 40 measures AC component as well as DC which must be filtered by 41); wherein the voltage converter circuit comprises an AC to DC converter (H-bridge 13, 14, 103) configured to drive the voltage of the power line to a coupling capacitor (5 and/or 11), wherein a voltage across the coupling capacitor comprises the piecewise sinusoidal ripple voltage at the line frequency of the AC superposed on a second capacitor voltage wave at twice the line frequency of the AC (i.e., the system measures harmonics in addition to the DC extraction: see [0024], [0028], [0031], Fig. 9); and wherein the voltage converter circuit further comprises a filter circuit (3 and/or 41) configured to filter the voltage across the coupling capacitor to extract the DC component as the piecewise sinusoidal ripple voltage at the line frequency of the AC of the power line (see Fig. 7, block 63; see also [0029], [0031]).
In re claims 5 and 6, Cope discloses wherein the DC elimination circuit comprises a resistor circuit configured to dissipate the energy of the DC component extracted by the voltage converter circuit as thermal energy (i.e., inherent parasitic resistances in conductors, switches, and other components of the circuit will convert at least a portion of the DC energy to heat through the known process of Joule heating).
In re claims 7 and 8, Cope discloses wherein the DC component extracted by the voltage converter circuit comprises a piecewise sinusoidal ripple voltage at a line frequency of the AC of the power line (see blocks 40/41 in Fig. 6; [0029] – the sensor 40 measures AC component as well as DC which must be filtered by 41), and wherein the DC elimination circuit comprises an RF amplifier-based transmitter circuit configured to transform and radiate the extracted piecewise sinusoidal ripple voltage as electromagnetic wave energy (see [0039] describing an embodiment using an RF transformer, effectively rendering the power converter circuits as RF amplifiers); and wherein the DC elimination circuit further comprises an antenna or a transformer (as shown and explained above; [0039]) configured to dissipate the electromagnetic wave energy.
In re claims 9 and 10, Cope discloses wherein the DC component extracted by the voltage converter circuit comprises a piecewise sinusoidal ripple voltage at a line frequency of the AC of the power line (see blocks 40/41 in Fig. 6; [0029] – the sensor 40 measures AC component as well as DC which must be filtered by 41), and wherein the DC elimination circuit comprises a second voltage converter circuit configured to convert the piecewise sinusoidal ripple voltage into a converted AC voltage (see other H-bridge converters 13 in Fig. 3); and wherein the apparatus is configured to synchronize in phase the converted AC voltage with the AC of the power line and to apply the phase-synchronized converted AC voltage onto the power line (see [0028], [0031], [0032]).
In re claims 11-20, under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).
In this case, the apparatus disclosed by Cope and explained above in the rejections of claims 1-10 will necessarily carry out the method steps of claims 11-20. That is, the citations and reasoning provided by Examiner above also apply, mutatis mutandis, to the claimed method. Therefore the previous rejections based on the apparatus will not be repeated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838